DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 05/18/2022, and 06/24/2022.
	Claims 1-20 are pending in this application.

Acknowledges

2.	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 06/24/2022.  The references cited on the PTOL 1449 form have been considered.

Claim Objection

3.	The claim is objected to for the following reason:
	3.1.	Claim 5 comprises a “wherein” clause: 			“wherein high-bandwidth memory (HBM) device.”

		This is a vague clause: the claimed feature is incomplete.

	As described in the specification, at paragraph [0005], the memory devices can include high-bandwidth memory (HBM) devices.  Accordingly, it is believed that the “wherein” clause in  claim 5 should be read as:  
	-- wherein the memory device is a high-bandwidth memory (HBM) device –

	3.2.	In claim 15, lines 7-8, the limiation “the vertically extending connector” lacks an antecedent basic.

	Appropriate corrections are required.
	

Withdrawal of Notice of Allowance

4.	The indicated allowability of claims 1-17 in the Office Action of 05/26/2022 is withdrawn in view of the newly discovered reference(s) to Yee et al. (US 2013/0058067), and/or Yee et al. in view of Kim et al. (US 2019/0198489).
	Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-4, 10-12, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yee et al. (US 2013/0058067)
	Regarding claim 1, Yee discloses a semiconductor assembly, comprising: 
	a first device 301/302 (301 or 302, see fig. 3); 
	a second device 102A, 102B mounted overlapping the first device 301/302; 
	a thermal management layer 350 disposed between the first device 301/302 and the second device 102A/102B, wherein the thermal management layer 350 is statically and structurally configured to reduce transfer of thermal energy between the first device 301/302 and the second device 102A/102B (see para. 0029: the interposer 350 provides additional thermal insulation between high-power logic chips 301, 302 and low-power chips 102A, 102B); and 
	a connector 351 electrically coupling the first and second devices 301/302 and 102A/102B, wherein the connector 351 extends across the thermal management layer 350 (para. 0028).  

	Regarding claim 2, Yee discloses the semiconductor assembly of claim 1, wherein the first device 301/302 is a logic device.  See para. 0028.

	Regarding claim 3, Yee discloses the semiconductor assembly of claim 2, wherein the first device is a graphics processing unit (GPU).  See paras. 0016, 0027.

	Regarding claim 4, Yee discloses the semiconductor assembly of claim 1, wherein the second device 102/102A/102B is a memory device (lower-power memory chips, para. 0028).  
	
	Regarding claim 10, Yee discloses the semiconductor assembly of claim 1, wherein the thermal management layer 350 includes a thermal-insulator interposer configured to reduce heat transfer between the first and second devices.  See para. 0029.

	Regarding claim 11, Yee discloses the semiconductor assembly of claim 10, wherein the thermal- insulator interposer 350 includes ceramic, glass, or a combination thereof.  See para. 0028: interposer 350 is formed from a silicon or glass substrate.

  	Regarding claim 12, Yee discloses the semiconductor assembly of claim 10, wherein the thermal- insulator interposer 350 includes a cavity (in such cavity, the through-silicon vias 351 is formed; see fig. 3, and para. 0028).


	Regarding claim 15, Yee discloses a semiconductor assembly, comprising: 
	a first device 301/302 (301 or 302; see fig. 3); 
	a second device 102A/102B mounted overlapping the first device; 155537671.1Application No. 17/115,716Attorney Docket No. 010829-9398.US01 Client Reference No. 2018-0915.01/US 
	a thermal-insulator interposer 350 disposed between the first and second devices, wherein the thermal-insulator interposer 350 is statically and structurally configured to reduce transfer of thermal energy between the first and second devices (see para. 0029: the interposer 350 provides additional thermal insulation between high-power logic chips 301, 302 and low-power chips 102A, 102B); and 
	a connector 351 vertically extending and electrically coupling the first and second devices 301/302, 101A, 101B, wherein connector 351 extends through the thermal-insulator interposer 350 (see fig. 3, and para. 0028).

	Regarding claim 17, Yee discloses the semiconductor assembly of claim 15, wherein: 
	the thermal-insulator interposer 350 includes an opening; and 
	the connector 351 extends through the opening.  See fig. 3.

Claim Rejections - 35 U.S.C. § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. (US 2013/0058067) in view of Kim et al. (US 2019/0198489).
	Regarding claim 5, Yee disclsoes the semiconductor assembly of claim 4, comprising all claimed limitations, except for wherein the memory device is a high-bandwidth memory (HBM) device.  

	Kim discloses a semiconductor assembly comprising a logic device and a memory device, wherein the memory device may be a High Bandwidth Memory (HBM).  See paras. 0023-0025.

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Yee so that the memory device being a high bandwidth memory device, as that taught by Kim, in order to obtain an assembly having high performance due to the high speed operation of the high bandwidth memory.  See paras. 0003, 0025 of Kim.

Allowable Subject Matter

9.	Claims 6-9, 13, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor assembly (in addition to the other limitations in the claim) comprising:
	Claims 6-9:
	The semiconductor assembly of claim 1, wherein the thermal management layer includes a thermally conductive layer configured to transfer the thermal energy across a lateral plane.  

	Claim 13:  
	The semiconductor assembly of claim 12, wherein the cavity is configured to maintain a vacuum condition within the cavity.  

	Claim 14:
	The semiconductor assembly of claim 12, wherein the thermal- insulator interposer includes a gas and/or a phase change material (PCM) within the cavity.  

	Claim 16:  
	The semiconductor assembly of claim 15, further comprising: 
	a graphene layer configured to transfer the thermal energy across a lateral plane; and 
	a heat spreader mounted over the first and second devices and thermally coupled to the graphene structure, the heat spreader configured to disperse the thermal energy from the first and/or the second devices.  

Allowance / Reasons for Allowance

10.	Claims 18-20 are allowed.  
The following is an examiner’s statement of reason for allowance:  
None of the references of record teaches or suggests the claimed semiconductor assembley (in combination set forth in the claim) comprising:
	a graphene structure disposed between the first and second devices, wherein the graphene structure is configured to reduce transfer of the thermal energy between the first and second devices; and
	a connector electrically coupling the first and second devices, wherein the connector extends across the graphene structure.  

Conclusion

11.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/Dao H Nguyen/
Primary Examiner, Art Unit 2818
July 01, 2022

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818